Examiner’s Comments
Instant office action is in response to communication filed 5/5/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S. C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 13, 15-18 and 20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a display; a wireless transceiver configured to receive and transmit data over a primary channel; one or more non-transitory computer readable storage mediums that stores a set of instructions; and one or more processors that, upon execution of the set of instructions, is configured to: generate a plurality of image frames, each of the plurality of image frames containing one or more pixels representing a different part of verification data; output, via the display, the plurality of image frames sequentially to transmit the verification data to a wireless peripheral device over an out-of-band channel; and transmit, via the wireless transceiver over the primary channel, first key data to the wireless peripheral device, wherein the transmission of the verification data and the first key data to the wireless peripheral device enable the wireless peripheral device to: verify the first key data based on the verification data; and responsive to verifying the first key data based on the verification data, generate a digital security key based on the first key data, wherein the one or more processors is configured to generate the each image frame to set a pre-determined pixel region of the each image frame to have the one or more pixels, and wherein the one or more processors is configured to set a size of the pixel region to be smaller than a footprint of the wireless peripheral device.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Abadir et al. (US Pre-Grant Publication No: 2020/0067711) teaches “A method of performing out-of-band user authentication includes, by a service electronic device associated with a service a request to initiate a session of the service, generating an authentication token, encrypting the authentication token to generate an encrypted authentication token, and transmitting the encrypted authentication token to the electronic device.” but does not teach the indicated subject matter above.
Another art of record Tormasov et al. (US Pre-Grant Publication No: 2017/0201500) teaches “A system and method for providing secure private electronic communications. An exemplary method includes encrypting a hidden message using an encryption scheme; encoding the encrypted hidden message in a source message; providing the source message having the encoded hidden message by a first electronic device; and transmitting a decryption key to a second electronic device. Moreover, the second electronic device can capture the encoded hidden message provided by the first electronic device, decode the hidden message, and extract the hidden message using the decryption key so that the hidden message can be rendered by the second electronic device.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492